Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2019/055134 03/01/2019 and claims priority to UNITED KINGDOM 1803394.4 03/02/2018.
	Claims 1-3, 6, 10-13, 15, 17-19, 21, 23-24, 26-30 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species,  

    PNG
    media_image1.png
    156
    231
    media_image1.png
    Greyscale


in the reply filed on January 4, 2021 is acknowledged. The election was made without traverse. According to applicants’ representative claims 1-3, 6, 10-13, 15, 17, 19, 21, 23 read on the elected species.  The R2 group is not a 6 membered cyclic group but rather a 12 membered cyclic group. Assuming 1,2,3,5,6,7-hexahydro-s-indacene were a 6 membered cyclic group the group is not substituted at the 2 and 4 position.  The 1,2,3,5,6,7-hexahydro-s-indacene group in this compound has a 4-position group (CN) but the 2-position is unsubstituted.  Claim 13 does not provide for this sort of R2.  Only claims 17 and 21 read on the elected species, however as a courtesy to applicant claims 1-3, 6, 10-12, and 23 have been included in the examination, however claim 13, 15, 19, are withdrawn as not reading on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 2, 17, 21, 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 in the first embodiment, (i), describes A as “ring A is monocyclic” however in claim 1 the ring A is phenyl ring which is by definition monocyclic.  Applicant appears to be using bond-line formula where all points on the line are carbon atoms and the final phrase makes clear that these are carbon atoms.  By definition in the drawing the ring A is phenyl ring and is monocyclic.  It make have fusion with additional language in embodiments with substituent groups however the A phenyl ring itself is monocyclic.  At least when “or” is functioning the claim fails to limit claim 1.  If it is intended to exclude to the fused rings, language related to R3 which forms the ring fusion would need to be used.  
	Claim 17 refers to “a fused phenyl group” as R2, however the definitions in claim “R2 is a 6-membered cyclic group substituted at the 2- and 4-positions, wherein the 6- membered cyclic group may optionally be further substituted;” do not provide for further ring fusion.
	Claim 21 has compounds that contain the 1,2,3,5,6,7-hexahydro-s-indacene including the elected species that are not subsumed by the R2 definitions, not least of which is the fact that .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 6, 10-12, 17, 21 and 23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salts, does not reasonably provide enablement for prodrugs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug or derivative that produces the active compound metabolically in man at a therapeutic concentration and at a useful rate, is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be clinically effective. Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation. There is no working example of a prodrug of a compound the formula I. Directions concerning how to make the prodrugs are not found in the specification. The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body. Wolff, Manfred E. "Burger's Medicinal Chemistry, 5ed, Part I", John Wiley & Sons, 1995, pages 975-977 summarizes the state of the prodrug art. The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker, G.S. et al, "Modern Pharmaceutics, 
 [0231] In some embodiments of the present invention, therapeutically inactive prodrugs are provided.  Prodrugs are compounds which, when administered to a subject such as a human, are converted in whole or in part to a compound of the invention.  In most embodiments, the prodrugs are pharmacologically inert chemical derivatives that can be converted in vivo to the active drug molecules to exert a therapeutic effect.  Any of the compounds described herein can be administered as a prodrug to increase the activity, bioavailability, or stability of the compound or to otherwise alter the properties of the compound.  Typical examples of prodrugs include compounds that have biologically labile protecting groups on a functional moiety of the active compound.  Prodrugs include, but are not limited to, compounds that can be oxidized, reduced, aminated, deaminated, hydroxylated, dehydroxylated, hydrolyzed, dehydrolyzed, alkylated, dealkylated, acylated, deacylated, phosphorylated, and/or dephosphorylated to produce the active compound.  The present invention also encompasses salts and solvates of such 

Even for the most basic type of prodrugs or derivatives, such as esters, extensive experimentation must be undertaken.  Each step is fraught with experimental difficulties, see Beaumont “Design of Ester Prodrugs to Enhance Oral Absorption of Poorly Permeable Compounds: Challenges to the Discovery Scientist” Current Drug Metabolism, 2003, 4, 461-485, “Overall, the barriers confronting the oral delivery of prodrugs are considerable. In addition, to improving membrane permeability of a polar active principle, a prodrug should avoid transporter mediated efflux and be designed to yield the active principle into the systemic circulation. Incomplete membrane permeation, efflux, non-esterase metabolism or biliary elimination will lead to a reduction in the potential oral bioavailability of the active principle. Thus, in order to be successful, a prodrug approach must consider the balance of all these issues.” ( Beaumont pg. 463 first column). Beaumont goes on to review several case studies of both successes and failures, leading to the conclusion “Clearly, prodrug strategies have been successful for a number of important therapeutic agents. However, further investigation suggests that the hurdles to oral delivery of an ester prodrug are not trivial. These include maintaining sufficient aqueous solubility, lipophilicity and chemical stability at the same time as enabling rapid and quantitative release of active principle post absorption. In addition, significant nonesterase metabolism and transporter mediated clearance of the prodrug is not desirable. For these reasons, it appears that achieving high oral bioavailability values with a prodrug approach is extremely difficult and a realistic target for oral bioavailability would be 50%. In addition, designing an ester prodrug that balances all of these issues is a difficult undertaking and a robust screening sequence is required in the Discovery environment. However, due to the difficulty in predicting the human disposition of an ester prodrug, it may be necessary to evaluate several examples in human pharmacokinetic studies. 
Literature advice on prodrug lead optimization and selection strategies include the use of relevant human biological matrices such as plasma, intestinal and liver microsome preparations to predict conversion rates in vivo using an in vitro–in vivo-extrapolation (IVIVE) approach (Simplicio, Clancy, & Gilmer, 2008). On the other hand, others believe that in vitro assays lack the ability to anticipate the actual conditions in vivo and propose to primarily use preclinical in vivo data in the optimization and selection processes (Hsieh, Hung, & Fang, 2009). However, preclinical in vivo data also has limitations in predicting the human situation. For instance, plasma esterase and gut wall CYP3A activity in man is frequently much lower compared to rats (Berry, Wollenberg, & Zhao, 2006; Cao et al., 2006; Fagerholm, 2007b). In that respect, a combination of relevant in vitro assays in an IVIVE approach with in vivo confirmation studies, as recently proposed by Jana et al. (2010), might be the most promising screening strategy. At the same time, this strategy has the drawback of labor-intensity, as it includes finding an in vitro–in vivo correlation in two preclinical species.

It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the millions of compounds of formula I of claim 1 as well as the presently unknown list of potential prodrugs.  Since the structures of these prodrugs and are .
.Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 6, 10-11, 23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Li CN 107089953 A (translation appended).  Li discloses various anticipatory compounds of the instant claims at page 4 ff. in the Table as Formula I or II (Formula I is the sodium salt), including but not limited to compounds 63-71, 140-148, 395-404, 472-480, reading on claim 1 where Q is O, R1 is a pyrrole, m is 1, R3 is Cl, nitro, alkyl ester, R2 is a six membered cyclic group, 1,3,5-triazine (Z is N) or pyrimidine (Z is CH), substituted in the 2,4, and 6 positions with various groups (R3/R4) including alkyl, alkoxy, haloalkyl, amino (-NH-R), where R is alkyl.  The compounds of formula I were stirred in water to make formula II according to the page 3 of the .
6.	Claim(s) 1-3, 6, 10-12, and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Glick WO 2017184623 A1 (cited on the IDS).  Glick teaches the compounds of formula I including but not limited to compound 157 on page 100.   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This compound reads on claim 1 where Q is O, R1 is a morpholine, m is 1, R3 is alkyl substituted with –OH , R2 is a six membered cyclic group (phenyl), substituted in the 1, 2, 4, and 6 positions substituents include alkyl (iPr) and halo (F in the 4-position).  It was tested in an assay in a pharmaceutical composition giving a +++ value.  Additional compositions are disclosed on page 7 in the first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 6, 10-12, 21 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Glick teaches the compounds of formula I including but not limited to compound 157 on page 100.   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This compound reads on claim 1 where Q is O, R1 is a morpholine, m is 1, R3 is alkyl substituted with –OH , R2 is a six membered cyclic group (phenyl), substituted in the 1, 2, 4, and 6 positions substituents include alkyl (iPr) and halo (F in the 4-position).  It was tested in an assay in a pharmaceutical composition giving a +++ value.  Additional compositions are disclosed on page 7 in the first paragraph.
	In addition there is a genus on page 28 encompassing this compound and others in the document:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The Y group CR8 is para to the sulfonylurea group and is defined as only H, CN, Cl, F, and CONR11R12.  In a preferred embodiment the R8’’ is para

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In a genus on page 86 the arrangement is the same:

    PNG
    media_image5.png
    372
    525
    media_image5.png
    Greyscale


Ascertainment of the difference between the prior art and the claims

	The compound 157 differs from the first compound of claim 21 on page 10,

    PNG
    media_image6.png
    174
    243
    media_image6.png
    Greyscale
by the position of the F atom on the phenyl ring.

Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare position isomers to produce the instant invention.  As discussed above the position isomers were described in very discrete generic descriptions where the R8/R8’’ group is in exactly the position of the claimed compound.  Since the prior art genus is very small it could be reasonable to say all the species subsumed by this narrow genus are described and anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  This is unnecessary since position isomers, having the same radical on different positions of the molecule, are prima facie obvious.  The experienced medicinal chemist, who would make applicants' compounds, would be motivated to prepare these position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency.  In fact we can see just this sort of behavior in the Glick disclosure. Compound 144 on page 142 has the fluorine atom meta to the phenylsulfonyl urea just as in compound 157, while compound 127 has the F atom in the para position. 

    PNG
    media_image7.png
    234
    513
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    162
    517
    media_image8.png
    Greyscale

According to the table data on page 95 and 98 both of these compounds have the same value of ++++.  Success is practically guaranteed in making a compound with the same or similar activity.
8.	Claims 1-3, 6, 10-12, 17, 21 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1 in view of Fleming “Nitrile-Containing Pharmaceuticals: Efficacious Roles of the Nitrile Pharmacophore.” J. Med. Chem. 2010, 53, 7902–7917.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Glick teaches the compounds of formula I(B) on page 61 with a 1,2,3,5,6,7-hexahydro-s-indacene, which is the R2 of the elected species and that of claim 17:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The R1 group is in the same orientation as that in claim 10 and is the same as the elected species. This formula also has the R3 of the elected species.  In the preferred embodiment on this same page the indacene is substituted at R8 with CN and the rest of the groups are H, just as in the elected species.

    PNG
    media_image10.png
    206
    632
    media_image10.png
    Greyscale

Example 149 on page 99 has all the features of the elected species except the –CN group.

    PNG
    media_image11.png
    169
    597
    media_image11.png
    Greyscale

Other example compounds have a –CN group in the 4-position of the 1,2,3,5,6,7-hexahydro-s-indacene, including compound 164.

    PNG
    media_image12.png
    163
    617
    media_image12.png
    Greyscale

This compound differed from the compound 167 by only this –CN group:

    PNG
    media_image13.png
    160
    593
    media_image13.png
    Greyscale

Both compounds had the same activity of ++++.
Additional compounds have a –CN group:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Ascertainment of the difference between the prior art and the claims

The elected species has a –CN group in the 4-position of the 1,2,3,5,6,7-hexahydro-s-indacene, as compared to the compound 149 with an H atom. The compound next to the elected species with a phenyl instead of pyridine meta to the sulfonyl urea differs from the compound 146 in the same manner, as does the second compound on page 10 of claim 21 from compound 151.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

VS

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the –CN analogs of claim 149, 146 and 151 to produce the instantly elected species other compounds of the instant claims.  As discussed above the –CN group was described as a preferred substituent in a very discrete generic description in exactly the position of the claimed compounds.  Since the prior art genus is very small it could be reasonable to say all the species subsumed by this narrow genus are described and anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  This is unnecessary since Glick had shown that the substitution of the –CN in these compounds was part of his disclosure and the –CN analog would behave in the same or similar manner towards NLRP3 as shown by the comparison of 164 to 167.  Success is practically guaranteed.  Beyond the Glick disclosure, there are additional reasons to make a –CN analog including those discussed in Fleming paragraph 2 on page 7903:
By far the largest class of nitrile-containing drugs is comprised of an aromatic core with a nitrile substituent. In many cases the nitrile functions as a ketone bioisostere with the nitrile engaging in nonspecific, polar interactions. In other instances the nitrile is relatively remote from the recognition site and may polarize the aromatic π-system to optimize π-π interactions. Para-substituted arylnitriles are common, possibly because the excellent inductive properties of the nitrile group more strongly polarize the aromatic ring, making aromatics less susceptible to oxidative metabolism. 

As well as on page 7909, where the nitrile is described as improving various drug properties:
The nitrile group improves ADME178-toxicology profiles. Computational properties and empirical rules nsuch as Lipinski’s rules179 are routinely employed 180 which can be offset by introducing the sterically insignificant nitrile group. Replacing a hydrogen with a nitrile can roughly lower cLogP181 by half an order of magnitude and nearly an order of magnitude reduction for logD.182 A more dramatic decrease in lipophilicity by over a full order of magnitude for cLogP/logD often occurs when replacing a halogen or methyl group by a nitrile.

For these additional reasons: less susceptibility to oxidative metabolism, improvements in toxicology, and lowering cLogP and logD, one would be motivated to make–CN analogs to produce the elected species and other claimed compounds.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	Claims  1-3, 6, 10-12, 17, 21 and 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12-13, 17-19, 21 of copending Application No. 16/977,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘247 patent claims are drawn to the instantly claimed compounds at least where the substituents on R1, which is a phenyl include the ring of instant R1.  This is a group of claim 2, 6-7 describes as R4, R5 or R6 and is listed as being a cyclic group. Claim 7 has the same configuration as that of claim 10, with R1 in the meta position.  The rest of the structure is the same in the species in claim 19 with the indacene ring substituted in the same manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625